Citation Nr: 1746610	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.

5.  Entitlement to service connection for a left index finger disability, to include arthritis.

6.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1981 to December 1989.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 Travel Board hearing.  A transcript of that hearing has been associated with the record.

The matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for asthma as entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos.  The Board has re-characterized the issue of entitlement to service connection for a left knee disability as entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  The Board has re-characterized the issue of entitlement to service connection for a right knee disability as entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the claim for TDIU, the Board notes that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See, Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he is unable to obtain or retain substantially gainful employment as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU is properly before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Ankle Disability

The Veteran testified at the November 2016 hearing that the symptoms of his right ankle disability have gotten worse since his last VA examination in July 2011.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his right ankle disability.

Additionally, the right ankle was most recently examined by VA in July 2011.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it does not appear that the July 2011 VA examiner performed all of the required measurements.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the July 2011 VA examination reports do not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

Left Shoulder and Bilateral Knee Disabilities

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion for the Veteran's left shoulder disability, however diagnosed, is required.

The Veteran was afforded a VA shoulder and arm examination in December 2016.  Degenerative arthritis of the left shoulder was diagnosed.  The Veteran reported injuring his left shoulder during a sledding accident while in service and that he was placed in a sling and returned to light duty.  The examiner opined that the Veteran's left shoulder arthritis is less likely than not incurred in or caused by the Veteran's service, with the rationale that the Veteran's service treatment records are silent for such an injury.  

The Veteran was afforded a VA knee and lower leg examination in December 2016.  The Veteran was diagnosed with degenerative arthritis of the bilateral knees.  The Veteran reported that he injured his knees and ankles after a fall.  The examiner opined that it was less likely as not that the Veteran's bilateral knee arthritis was incurred in or caused by the Veteran's service, with the rationale that osteoarthritis is a degenerative disease and is age related.  The examiner noted that aside from a service treatment record diagnosing right knee chondromalacia in September 1981, the rest of the service treatment records are silent as to knee pain.

The examiner based the negative opinions on the lack of service treatment records and did not address the Veteran's statement regarding the onset of his left shoulder and bilateral knee disabilities.  See, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion).

Left Index Finger

An April 1987 service treatment record notes the Veteran's left index finger became caught in a gun one month prior.  The Veteran reported pain in his knuckles and PIP joint, as well as loss of range of motion.  A crush injury was diagnosed.

A further April 1987 service treatment record notes the Veteran suffered a "jamming type injury" of his left index finger which had been hurt a month prior when it was caught in locking pins of a gun.  A Boutonniere deformity was diagnosed.

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that he injured his left index finger when, while loading a .50 caliber machine gun, his left index finger became caught in locking pins.  The Veteran then reported "trouble fully flexing his finger since the injury."  It was noted that an April 1987 service treatment record showed conservative treatment for an injury to the left index finger with pain and swelling, though an x-ray was negative.  Upon examination, no overt residuals of the 1987 injury were noted.

A July 2011 VA treatment record notes that x-rays show mild degenerative joint disease in the Veteran's left index finger.

The Board finds that the July 2011 VA examination opinion needs clarification because it did not discuss the x-ray finding that the Veteran has current mild degenerative arthritis of his left index finger nor did it offer an opinion as to the etiology of said arthritis, nor did the examiner did not discuss the treatment record diagnosing a Boutonniere deformity.  

Respiratory Disorder

After reviewing the record, it is apparent the Veteran has not received the benefit of a VA examination for his claim for service connection for a respiratory disorder, to include as secondary to exposure to asbestos.  The Board finds that further development is required prior to adjudicating this claim.

There are no VA medical opinions of record thoroughly addressing the etiology of the Veteran's claimed respiratory disorder, to include as secondary to exposure to asbestos.   In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has a respiratory disorder, to include as secondary to exposure to asbestos, which is related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

TDIU

The outcome of the claim for a TDIU could be affected by the results of development ordered on remand. Thus the TDIU claim is inextricably intertwined with the claims being developed.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from January 2017 to the present.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain private medical records related to the Veteran's respiratory, right knee, and left shoulder disabilities.  All records obtained must be documented in the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos during his active military service.  The AOJ should make a determination as to whether the Veteran was exposed to asbestos during military service.

4.  After, and only after, completion of steps one, two, and three above, arrange for the Veteran to undergo VA examinations with appropriate physicians to determine the following:

a.  For the Veteran's right ankle disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his right ankle disability to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right ankle.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the effect of the functional and occupational impairment caused by the disability.

b.  For the Veteran's left shoulder and left index finger disabilities:

For each disability, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the claimed disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed left shoulder and/or left index finger disabilities had their clinical onset during active service or are otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left shoulder and left index finger disabilities are caused or aggravated by a service-connected disability.

The examiner must address the Veteran's lay statements regarding each of his claimed conditions.

c.  For the Veteran's bilateral knee disability:

For each disability, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his bilateral knee disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right knee disability had its clinical onset during active service or is otherwise related to any in-service disease, event or injury. 

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right knee disability is caused or aggravated by a service-connected disability, to include the Veteran's service-connected right ankle disability.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed left knee disability had its clinical onset during active service or is otherwise related to any in- service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left knee disability is caused or aggravated by a service-connected disability, to include the Veteran's service-connected right ankle disability.

The examiner must address the Veteran's lay statements regarding each of his claimed conditions.

d.  For the Veteran's respiratory disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed respiratory disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed respiratory disorder had its clinical onset during active service is otherwise related to any service-connected disease, event, or injury, to include exposure to asbestos.

The examiner must address the Veteran's lay statements regarding each of his claimed conditions.


All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




